REDMANN, Judge
(dissenting).
Since no clear basis for measuring the damages is shown, I cannot say my “examination of the facts reveals a clear abuse of the discretion vested in the lower court,” Lomenick v. Schoeffler, 1967, 250 La. 959, 200 So.2d 127, 132. “When a jury fixes an award, and that award is not disapproved by the trial judge, the action of the trial court is entitled to much respect, and should be upset only when it can be demonstrated that the jury abused its discretion.” Spillers v. Montgomery Ward & Co., Inc., La.1974, 294 So.2d 803, 809. See also Fox v. State Farm Mut. Auto Ins. Co., La.1973, 288 So.2d 42.